Exhibit 99.4 Porta Systems Corp. (Copper Products Division) Financial Statements Year Ended December 31, 2009 Porta Systems Corp. (Copper Products Division) Index Report of Independent Certified Public Accountants 3 Financial statements for the year ended December 31, 2009: Balance sheet 4 Statement of operations and comprehensive loss 5 Statement of divisional capital 6 Statement of cash flows 7 Notes to financial statements 8-17 2 Report of Independent Certified Public Accountants To the Board of Directors and Stockholders Porta Systems Corp. (Copper Products Division) Syosset, New York We have audited the accompanying balance sheet of Porta Systems Corp. (Copper Products Division) as of December31, 2009 and the related statements of operations and comprehensive loss, divisional capital and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with generally accepted auditing standards.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Porta Systems Corp. (Copper Products Division) at December31, 2009 and the results of its operations and its cash flows for the year then ended in conformity with generally accepted accounting principles. BDO USA, LLP August 4, 2010 Melville, New York 3 Porta Systems Corp. (Copper Products Division) Balance Sheet (In Thousands) December 31, 2009 Assets Current: Accounts receivable - trade, less allowance fordoubtful accounts of $11 $ Inventories Prepaid expenses and other current assets Deferred tax assets Total current assets Property, plant and equipment, less accumulated depreciation and amortization Other assets 56 Total Assets $ Liabilities and Divisional Capital Current: Accounts payable $ Accrued expenses and other current liabilities Total current liabilities Commitments and contingencies Divisional capital: Net divisional capital Accumulated other comprehensive loss: Foreign currency translation adjustment ) Total Divisional capital Total Liabilities and Divisional Capital $ See accompanying notes to financial statement. 4 Porta Systems Corp. (Copper Products Division) Statement of Operations and Comprehensive Loss (In Thousands) Year ended December 31, 2009 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Total operating expenses Loss from operations ) Income tax benefit Net loss $ ) Foreign currency translation adjustments ) Net comprehensive loss $ ) See accompanying notes to financial statements. 5 Porta Systems Corp. (Copper Products Division) Statement of Divisional Capital (In Thousands) Net Divisional Capital Accumulated Other Comprehensive Loss Total Divisional Capital Balance, January 1, 2009 $ $ ) $ Net loss ) - ) Foreign currency translation adjustment - ) ) Net advances to Porta Systems Corp. ) - ) Balance, December 31, 2009 $ $ ) $ See accompanying notes to financial statements. 6 Porta Systems Corp. (Copper Products Division) Statement of Cash Flows (In Thousands) Year ended December 31, 2009 Cash flows from operating activities: Net loss $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Inventory reserves Provision for losses on accounts receivable (6
